DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 5-6, filed 08 January 2021, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Izadi et al. (US 2012/0194517 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klusza et al. (US 2013/0259308 A1) in view of Izadi et al. (US 2012/0194517 A1).
Regarding claim 1, Klusza discloses a space modeling system for depicting a life size representation of a design, comprising: a space modeling apparatus, wherein the space modeling apparatus utilizes a processor (Paragraph 0020, server with a processor for redecorating a room) to design, present and alter a space model; (Paragraph 0033, a user provides a room for redecorating to the server and the server returns to the user a redecorated room with a different style and filled with new furniture)	a frame-work options module; (Paragraph 0048, collection of showrooms having furniture sets)	an aspect module, wherein the space modeling apparatus utilizes the frame-work options module and the aspect module to design a model (Paragraphs 0017 and 0062, user preferences that affects the redecoration of a room including type and color where components selected are positioned and sized for the space) and displays the model in a display space in life size (Paragraph 0051-0052, display of a 3D model of the re-decorated room).	Klusza does not clearly disclose the model comprising one or more items that are interactive such that a user can engage at least one of the items to change a configuration of the at least one of the items within the display.	Izadi discloses incorporation of a detailed model into an interactive application that allows for a user to make changes such as the colors of items in a room (Paragraph 0030).	Izadi’s technique of allowing a user to make changes to items in a model of a room in an interactive application would have been recognized by one of ordinary skill in the art to be applicable to the display of a 3D model of a re-decorated room of Klusza and the results would have been predictable in an interactive application that allows a user to make changes to items in a 3D model of a re-decorated room. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Klusza discloses all limitations as discussed in claim 1. Klusza further discloses wherein the frame-work module is capable of utilizing one or more aspects of a data set in combination with one or more aspects of another data set (Paragraph 0046, more than one manufacturer sets of furniture is available and since multiple furniture items can be placed in the redecorated room, see figures 7A-7B, it would be obvious to one of ordinary skill in the art that at least one item from multiple manufacturer’s furniture sets may be present in the redecorated room).
Regarding claim 3, Klusza discloses wherein one data set relates of at least one of a manufacturer and distributor and the other set to at least one different manufacturer or distributor (Paragraph 0046, more than one manufacturer sets of furniture is available and since multiple furniture items can be placed in the redecorated room, see figures 7A-7B, it would be obvious to one of ordinary skill in the art that at least one item from multiple manufacturer’s furniture sets may be present in the redecorated room)
Regarding claim 4, Klusza in view of Izadi discloses wherein the aspect module presents various shapes, sizes, colors, lighting-effects and textures (Klusza, paragraphs 0017 and 0062, redecorating a room with different types of furniture that are sized where aspects of the room can also have lighting, color, and texture where changes can be interactively be made by the user, Izadi, paragraph 0030).
Regarding claim 5, Klusza discloses wherein the aspect module changes the display in the display space on the fly or in real-time (Paragraph 0017, real-time redesign of the room).
Regarding claim 7, Klusza discloses wherein the life size model is in at least one of 2-dimensional or 3-dimensional (Paragraph 0051, 3D model of the room).
Regarding claim 8, Klusza discloses wherein the display space is at least one of in-doors or out-doors (Paragraph 0042, various types of in-door rooms).
Regarding claim 9, Klusza discloses a space modeling method for displaying a life-size model in a display space, the method comprising: designing a space frame-work; (Paragraph 0042, decorating types of rooms)	choosing design aspects of the display; (Paragraph 0017, decorating based on user preferences)	projecting a life-size model of the frame-work, wherein the life-size aspect is at least one of 2-dimensional or 3-dimensional; (Paragraphs 0051-0052, 3D model of the room  displayed using augmented reality)	and change aspects of the life size model in real-time based on aspect preferences (Paragraph 0017, real-time redesign of the room based on user preferences).	Klusza does not clearly disclose comprising one or more items that are interactive and the changing the aspects comprising changing a configuration of at least one item in the life size model based on a user input.	Izadi discloses incorporation of a detailed model into an interactive application that allows for a user to make changes such as the colors of items in a room (Paragraph 0030).	Izadi’s technique of allowing a user to make changes to items in a model of a room in an interactive application would have been recognized by one of ordinary skill in the art to be applicable to the display of a 3D model of a re-decorated room of Klusza and the results would have been predictable in an interactive application that allows a user to make changes to items in a 3D model of a re-decorated room. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlin (US 2002/0093538 A1) discloses a graphical user interface for decorating a room with a color palette.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHI HOANG/Primary Examiner, Art Unit 2613